DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 10, 2022 is acknowledged.  Claims 1-3 and 6-16 are pending in the application.  Claims 4 and 5 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “the non-reducing sugar comprises sorbitol, xylitol, or a combination thereof” at lines 3-4.  However, the instant specification fails to provide support for a combination of non-reducing sugars.  See paragraph [0009] and the recitation of “the non-reducing sugar is sorbitol, xylitol or sucrose”, paragraphs [0036] and [0037] which indicates “when sucrose, xylitol, or sorbitol as a non-reducing sugar was added”, and Table 1, P15-16.
Claim 1 also recites “the gelling agent comprises agar, gelatin, or a combination thereof” at lines 5-6.  However, the instant specification fails to provide support for a combination of gelling agents.  See paragraph [0009] and the recitation of “the gelling agent is agar or gelatin”, paragraph [0013] and the recitation of “gelling agents such as agar or gelatin”, paragraph [0017] and the recitation of “agar or gelatin is preferable”, and paragraph [0038] and Table 2.
Claim 10 has the same issue as claim 1.  Claim 10 recites “the gelling agent comprises at least 80% by weight of the agar, gelatin or a combination thereof””.  However, the instant specification fails to provide support for a combination of gelling agents.  See paragraph [0017] and the recitation of “it is preferable that the active ingredients such as agar or gelatin be contained in an amount of 80 percent by weight or more in the gelling agent”.
Claim 12 has the same issue as claim 1.  Claim 12 recites “further comprising an acidulant, flavoring agent, coloring agent, or a combination thereof”.  However, the instant specification fails to provide support for a combination of these ingredients.  See paragraph [0023] and the recitation of “there are no particular limitations on the use of acidulants, flavoring agents, coloring agents and the like.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “further comprising mixing …, heating …, and mixing …” and this claim depends upon claim 7.  It is unclear what is intended by this limitation and exactly how it relates to the method of claim 7.  For example, it is uncertain if the blending step in claim 7 requires mixing …, heating…, and mixing as described in claim 14, OR if the mixing …, heating…, and mixing steps in claim 14 are performed in addition to the blending step of claim 7.  Therefore, the scope of the claim is indefinite.
Claims 15 and 16 depend upon claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya JP 01-156903 (hereinafter “Sekiya”) (refer to the corresponding machine translation which is published in English).
With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Sekiya teaches a sucrose stabilizer (Abstract; and P1, middle).

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Sekiya teaches a sucrose stabilizer (Abstract; and P1, middle).

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikekado et al. WO 2012020767 (hereinafter “Mikekado”) (refer to the corresponding patent family member, US 20130203869, which is published in English).
With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Mikekado teaches sorbitol was added and the gel structure was kept (paragraphs [0075] and [0094])

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Mikekado teaches sweeteners such as sorbitol or xylitol used for conventional gel-like food products can be selected (paragraph [0075]).

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto JP 2013-237644 (hereinafter “Ikemoto”) (refer to the corresponding machine translation which is published in English).
With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone, a salt thereof, or a combination thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of the stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Ikemoto teaches a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) is added to the composition (paragraphs [0019], [0021] and [0022]).

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone, salt thereof or a combination thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of the color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Ikemoto teaches a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) is added to the composition (paragraphs [0019], [0021] and [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto JP 2013-237644 (hereinafter “Ikemoto”) (refer to the corresponding machine translation which is published in English). 
With respect to claim 1, Ikemoto teaches a gel (paragraph [0022]).
Regarding the limitation comprising pyrroloquinoline quinone, a salt thereof or a combination thereof as recited in claim 1, Ikemoto teaches the gel contains PQQ (pyrroloquinoline quinone) and PQQ (pyrroloquinoline quinone) is a PQQ (pyrroloquinoline quinone) or a salt thereof (paragraphs [0010] and [0022]).
Regarding the limitation comprising a non-reducing sugar, wherein the non-reducing sugar comprises sorbitol, xylitol or a combination thereof as recited in claim 1, Ikemoto teaches the gel contains a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) (paragraphs [0019], [0021], and [0022]).
Regarding the limitation comprising a gelling agent as recited in claim 1, Ikemoto teaches the gel contains a gelling agent, and the gelling agent comprises gelatin or agar (paragraph [0022]).
Regarding the limitation of wherein the jelly comprises from 2% to 20% by weight of the non-reducing sugar, and from 0.2% to 5% by weight of the gelling agent as recited in claim 1,  Ikemoto teaches the composition comprises about 9% sweetener since Ikemoto teaches the composition comprises 10g of sucrose (115.015 g total in the composition) and the sweetener may be sucrose, sorbitol, or xylitol (paragraphs [0019], [0021], [0022], and [0027]).
However, Ikemoto does not expressly disclose the claimed amount of gelling agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of gelling agent present in the composition of Ikemoto through routine experimentation to obtain a gel.  One of ordinary skill in the art would have been motivated to do so because Ikemoto teaches mixing conventional gelling agent(s) to prepare a composition in gel form (paragraph [0022]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Regarding the limitation of provided that the jelly does not comprise a gel formed by a gel-forming ability of pyrroloquinoline quinone itself using a dispersion medium as recited in claim 1, the jelly would naturally display the claimed characteristic since the claimed combination of ingredients has been shown to be obvious in view of the prior art, Ikemoto teaches the gel comprises conventional gelling agents such as gelatin and agar (paragraph [0022]), and Ikemoto, as shown above, teaches a gel that is substantially similar to the presently claimed jelly, absent any clear and convincing evidence to the contrary.

With respect to claim 2, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of comprising 0.004% to 0.05% by weight of pyrroloquinoline quinone, a salt thereof or a combination thereof as recited in claim 2, Ikemoto teaches the composition comprises about 0.013% PQQ since Ikemoto teaches the composition comprises 15 mg of PQQ (115.015 g total in the composition) (paragraph [0027]).

With respect to claim 3, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the jelly comprises a pyrroloquinoline quinone disodium salt as the salt of pyrroloquinoline quinone as recited in claim 3, Ikemoto teaches the dialkali metal salt of PQQ (pyrroloquinoline quinone) is used (paragraphs [0010] and [0011]).

With respect to claim 6, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the jelly is homogenized as recited in claim 6, Ikemoto teaches the ingredients are stirred and the composition is homogenous (paragraphs [0016], [0021], [0022], and [0027]).

With respect to claim 7, Ikemoto teaches a method of producing the composition (paragraphs [0014], [0016], [0021], and [0022]).  Additionally, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of blending pyrroloquinoline quinone, a salt thereof, or a combination thereof, the non-reducing sugar and the gelling agent as recited in claim 7, Ikemoto teaches stirring PQQ (pyrroloquinoline quinone), sweetener, and gelling agent (paragraphs [0014], [0016], [0021], and [0022]).

With respect to claim 10, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the gelling agent comprises at least 80% by weight of the agar, gelatin or a combination thereof as recited in claim 10, Ikemoto teaches the gelling agent comprises gelatin or agar (paragraph [0022]).

With respect to claim 11, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein an amount of pyrroloquinoline quinone, a salt thereof or a combination thereof in the jelly is from 0.01 % to 0.04 % by weight as recited in claim 11, Ikemoto teaches the composition comprises about 0.013% PQQ since Ikemoto teaches the composition comprises 15 mg of PQQ (115.015 g total in the composition) (paragraph [0027]).

With respect to claim 12, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of further comprising an acidulant, flavoring agent, coloring agent, or a combination thereof as recited in claim 12, Ikemoto teaches further components may be added to the composition if desired, such as acidulants and flavors (paragraph [0019]).

With respect to claim 13, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein an amount of the gelling agent in the jelly is from 0.4 % to 2 % by weight as recited in claim 13, Ikemoto does not teach this claimed amount.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of gelling agent present in the composition of Ikemoto through routine experimentation to obtain a gel.  One of ordinary skill in the art would have been motivated to do so because Ikemoto teaches mixing conventional gelling agent(s) to prepare a composition in gel form (paragraph [0022]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

With respect to claim 14, Ikemoto is relied upon for the teachings of the method of claim 7 which have been addressed above.
Regarding the limitation of further comprising mixing the gelling agent and the non-reducing sugar in water or a buffer solution, thereby forming a mixture, heating the mixture, thereby preparing a gelling agent solution, and mixing the gelling agent solution with a solution of pyrroloquinoline quinone, a salt thereof or a combination thereof, thereby forming the jelly as recited in claim 14, Ikemoto teaches mixing the gelling agent, sweetener, and PQQ (pyrroloquinoline quinone) with water and heating the mixture to form the gel (paragraphs [0010], [0014], [0016], [0019], [0021], [0022], [0025], and [0027]).  
However, Ikemoto does not expressly disclose the sequence of mixing the ingredients as presently claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the sequence of the adding the ingredients in the method of Ikemoto with the expectation of successfully preparing a functional product.  One of ordinary skill in the art would have been motivated to do so because Ikemoto teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant, a prima facie case of obviousness has been established when the claimed and prior art products are produced by substantially identical processes, and the order in which the gelling agent, sweetener, and PQQ (pyrroloquinoline quinone) are added in the method is not seen as critical.  There would have been a reasonable expectation of success.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”

With respect to claim 15, Ikemoto is relied upon for the teachings of the method of claim 14 which have been addressed above.
Regarding the limitation of wherein the buffer solution comprises a phosphate buffer and a citrate buffer as recited in claim 15, Ikemoto teaches this limitation since claim 14 requires water or a buffer solution, Ikemoto teaches the ingredients are mixed with water, and the reference is silent with respect to a buffer solution ([0019], [0021], [0022], [0025], and [0027).

With respect to claim 16, Ikemoto is relied upon for the teachings of the method of claim 14 which have been addressed above.
Regarding the limitation of wherein a concentration of pyrroloquinoline quinone, a salt thereof or a combination thereof in the solution of pyrroloquinoline quinone, a salt thereof or a combination thereof is from 0.004 % to 0.2 % by weight as recited in claim 16, Ikemoto teaches the solution comprises about 0.013% PQQ since Ikemoto teaches the solution comprises 15 mg of PQQ (115.015 g total in the composition) (paragraph [0027]).
Response to Arguments
Applicant’s remarks filed August 10, 2022 are acknowledged.
Due to the amendments to independent claim 1 as well as the cancellation of claims 4 and 5, the 35 USC 102 rejection of claims 1-5 over Sekiya, claims 1 and 3-7 over Mikekado, and claims 1 and 3-7 over Ikemoto in the previous Office Action have been withdrawn.  Applicant’s arguments with respect to these rejections have been considered but are moot as they are not in the current rejection (P6-P9).
Applicant’s arguments with respect to Sekiya (P6), Mikekado, and Ikemoto have been fully considered, but they are unpersuasive.
Applicant argues Sekiya, Mikekado, and Ikemoto are silent about the use of non-reducing sugar as a stabilizer or coloring inhibitor for a jelly containing PQQ or a salt thereof (P6 and P9).
Examiner disagrees.  It is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 and “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 are statements of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.  Additionally, the claimed non-reducing sugar (sucrose) has been shown as a stabilizer in the medium (jelly) comprising PQQ of Sekiya (Abstract; and P1, middle), Mikekado teaches sorbitol was added and the gel structure was kept in the composition comprising PQQ (paragraphs [0075] and [0094]), Ikemoto teaches a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) is added to the composition comprising PQQ (paragraphs [0019], [0021] and [0022]), and the stabilizing and coloring inhibiting abilities are an intended result of the presence of the claimed ingredient(s).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
Applicant argues the composition in [0027] is a homogeneous and sweetened solution, rather than a jelly and in the amended claims the non-reducing sugar comprises sorbitol, xylitol or a combination thereof, rather than sucrose. Ikemoto does not describe the claimed jelly (P9).
Examiner disagrees.  Ikemoto is not limited to the solution prepared in the example since the reference teaches the liquid can be provided in the form of a gel with gelling agents (paragraphs [0016], [0022], and [0027]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues Ikemoto does not describe the claimed jelly and also the limitations of added claims 10-16.  Ikemoto describes mixing carbon dioxide, PPQ and sucrose in carbonated water to form a homogeneous and sweetened solution. Even if a gelling agent is used (as alleged by the Examiner), Ikemoto does not describe the claimed method. Therefore, Ikemoto do not describe the claimed method (P10).
Examiner disagrees.  As shown above, Ikemoto teaches newly added claims 10-16.  Ikemoto also teaches mixing the gelling agent, sweetener, and PQQ (pyrroloquinoline quinone) with water and heating the mixture to form the gel (paragraphs [0010], [0014], [0016], [0019], [0021], [0022], [0025], and [0027]).  While Ikemoto does not expressly disclose the sequence of mixing the ingredients as presently claimed, it would have been obvious to one of ordinary skill in the art to change the sequence of the adding the ingredients in the method of Ikemoto with the expectation of successfully preparing a functional product because Ikemoto teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant, a prima facie case of obviousness has been established when the claimed and prior art products are produced by substantially identical processes, and the order in which the gelling agent, sweetener, and PQQ (pyrroloquinoline quinone) are added in the method is not seen as critical.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
Applicant argues Ikemoto does not suggest a jelly comprising the claimed amount of PQQ of 0.004-0.05% (claim 2) or 0.01-0.04% (claim 11), and also sorbitol, xylitol or a combination thereof, and agar and/or gelatin in the claimed amounts, and selecting the claimed ranges from the broad disclosure.  The Examiner pointed to [0027] as describing a composition containing 0.013% of PQQ and 9% of sucrose. However, the composition in [0027] is a homogeneous and sweetened solution, rather than a jelly and in the amended claims the non-reducing sugar comprises sorbitol, xylitol or a combination thereof, rather than sucrose. There is no description of a jelly that comprises the claimed components and their amounts. Ikemoto describes many possible sweeteners in [0021] wherein the list also includes fructose, glucose and isomerized sugar. In [0027] pointed by the Examiner, sucrose was used. Ikemoto does not suggest selecting sorbitol and/or xylitol. Thus, the claimed jelly containing sorbitol and/or xylitol shows advantageous effects that cannot be foreseen based on the disclosure of the cited references. In [0022] Ikemoto describes many gelling agents including carrageenan and xanthan gum. However, the present Examples show that when carrageenan or xanthan gum was used, the results were inferior, see Table 2.  Ikemoto does not suggest selecting the claimed range of PQQ (P10-P13).
Examiner disagrees.  Ikemoto is not limited to the solution comprising sucrose prepared in the example since the reference teaches the composition comprising about 0.013% PQQ (15 mg PQQ in 115.015 g composition) can be provided in the form of a gel with gelling agents such as gelatin or agar (paragraphs [0016], [0022], and [0027]).  Additionally, Ikemoto teaches the gel contains a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) and the composition comprises about 9% sweetener (10g of sucrose in 115.015 g composition) (paragraphs [0019], [0021], [0022], and [0027]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)."The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues there is no suggestion in the prior art to modify and optimize ranges of the components, and particularly of the gelling agent, in the prior art with a reasonable expectation of success (P11-P12).
Examiner disagrees.  It would have been obvious to one of ordinary skill in the art to optimize the amount of gelling agent present in the composition of Ikemoto through routine experimentation to obtain a gel because Ikemoto teaches mixing conventional gelling agent(s) to prepare a composition in gel form (paragraph [0022]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Additionally, Applicant has failed demonstrate the criticality of the claimed range of gelling agent.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793